Citation Nr: 0522475	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-18 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from July 1989 
to July 1993.  He also served in the National Guard from 
December 1993 to May 1995.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a July 1995 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  The RO in Sioux Falls 
South Dakota now has jurisdiction over the case form a rating 
action issued in September 1997.  

In February 2001, and again in September 2003, the Board 
remanded this claim to the RO for additional development. The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2. The veteran was not treated in service for a right knee 
injury, and he has currently been diagnosed with right 
patellofemoral syndrome.  

3. The veteran's current right knee disability is not related 
to service.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in May 2004, apprised 
the appellant of the information and evidence necessary to 
substantiate his claim, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any medical evidence he had 
that pertains to the claim.  As such, the Board finds that 
the letter satisfied VA's duty to notify the appellant, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II).  Here, notice was provided 
after the initial denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service medical 
records, to include reports of VA examinations.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.  

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.


Evidence

The service medical records show no complaint, diagnosis or 
treatment for a right knee disability.  

The veteran was examined by VA in January 1995.  By way of 
history, it was noted that the veteran reported that he had 
injured his right knee in December 1990, during service.  He 
stated that at that time he was diagnosed as having a bruise 
or strain and was treated with Motrin.  He reported having 
pain beneath the patella since the injury.  On examination, 
crepitus was noted beneath the knee, and slight laxity in the 
collateral ligaments of the knee.  Motion was from 0 to 142 
degrees.  The diagnosis was, mild patellofemoral syndrome 
and/or chondromalacia.  It was noted that X-rays were normal.  

The veteran was examined by VA in August 1997.  The veteran 
complained of knee pain, and examination showed crepitus with 
mild tenderness of the patellar tendons.  Motion was noted to 
be normal.  The diagnosis was, patellofemoral syndrome.  

In September 1999, the veteran testified before a hearing 
officer at the RO.  He testified concerning his inservice 
treatment and his current complaints.  A complete transcript 
is of record.  

On VA examination in December 2001, the veteran complained of 
right knee pain.  His report of an inservice history of right 
knee treatment was noted. The examiner noted that the claims 
file was available and reviewed.  Examination showed no right 
knee manifestations.  Motion was from 0 to 120 degrees.  The 
diagnosis was, right knee overuse strain.  In an addendum, it 
was noted that X-rays had been reviewed and that no 
degenerative changes were seen.  The impression was, negative 
bilateral knees.  On VA examination in January 2003, there 
was no evidence of crepitus.  There was moderate laxity of 
the ligaments.  

The veteran was examined by VA in June 2003.  The claims 
files were reviewed by the examiner.  The veteran's history 
was noted, and his complaints of pain and instability were 
documented.  It was noted that the veteran reported injuring 
his right knee in April 1991 and that he was accidently 
pushed out of a truck injuring his right knee.  He said that 
he did not receive any treatment for the right knee injury.  
Examination of the knees showed some tenderness to palpation 
with movement of the patella.  Motion was from 0 to 125 
degrees.  Bilateral patellofemoral syndrome was diagnosed.  
The examiner opined that it is less likely than not that the 
veteran's patellofemoral syndrome is due to a traumatic 
injury in the military.  The examiner stated that this 
opinion was based on the fact that the veteran has symptoms 
in both knees, with a traumatic injury to only one knee.  It 
was also stated that patellofemoral syndrome is usually not 
traumatic in origin.  It was reported that it was unlikely 
that the traumatic incident in service would lead to a 
permanent disability and that multiple X-rays of the right 
knee have failed to show any traumatic arthritis.  

Discussion

With the above noted criteria and evidence in mind, the Board 
finds that the claim must be denied. There is no showing of 
the disorder in service and there is no medical evidence 
linking this disability with the veteran's military service.  
A VA examiner has opined that there is no relationship 
between the veteran's military service and the currently 
diagnosed right knee disability.  This decision was reached 
after a review of the veteran's claims file, and examination 
of the veteran, and was supported by rationale.  In addition, 
this opinion stands uncontradicted in the record.  Thus 
service connection must be denied, because the claims file 
does not contain competent medical evidence indicating that 
the veteran's current condition that is linked to service.  
38 C.F.R. § 3.303(d) (2004).

The veteran's statements and the hearing testimony have been 
considered.  The Board notes that his report of the claimed 
inservice injury are inconsistent and thus lack credibility 
as to the occurrence of the event.  His lay statements, while 
credible with regard to his subjective complaints, are not 
sufficient competent evidence for the purpose of showing a 
nexus between his currently diagnosed right knee disability 
and his military service. Consequently, the Board cannot 
accord any probative value to his statements regarding the 
etiology of his disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

For these reasons, the claim for service connection must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of- the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996). 38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a right knee disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


